Exhibit 10.2

Date of Grant: [•]

BUCKEYE PARTNERS, L.P.

LONG-TERM INCENTIVE PLAN

PHANTOM UNIT GRANT AGREEMENT

THIS PHANTOM UNIT GRANT AGREEMENT (this “Agreement”), dated as of [•] is
delivered by Buckeye GP LLC, a Delaware limited liability company (the
“Company”), to [•] (the “Participant”).

RECITALS

A.        The Buckeye Partners, L.P. 2009 Long-Term Incentive Plan, as amended
(the “Plan”), provides for the grant of phantom units, which are phantom
(notional) rights that represent the right to receive one or more limited
partnership units (a “Unit”), of Buckeye Partners, L.P., a Delaware limited
partnership (the “Partnership”), as determined by the Committee (as defined in
the Plan). Employees and independent directors of the Company, the Partnership
and the Partnership’s Affiliates (as defined in the Plan) are eligible to
participate in the Plan. Each of the Company, the Partnership and the
Partnership’s Affiliates, as applicable, is referred to herein as the
“Employer.”

B.        The Committee has decided to make a phantom unit grant, subject to the
terms and conditions set forth in this Agreement and the Plan, as a one-time
retention incentive to the Participant and as an inducement for the Participant
to promote the best interests of the Partnership. The Participant may receive a
copy of the Plan by contacting William H. Schmidt, Jr. at (832) 615-8610 or
wschmidt@buckeye.com.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.        Grant of Phantom Units. Subject to the terms and conditions set forth
in this Agreement and the Plan, the Company hereby confirms the grant to the
Participant of [•] Phantom Units (the “Phantom Units”) as of the Date of Grant
set forth at the top of the cover page to this Agreement (the “Date of Grant”).
The Phantom Units will become vested in accordance with Paragraph 3 below and
will be distributed in accordance with Paragraph 4 below. Except as otherwise
provided below, prior to the date the Phantom Units are distributed as Units in
accordance with Paragraph 4 below, the Participant will not be deemed to have
any voting rights or cash distribution rights with respect to any Units subject
to this grant. For purposes of this Agreement, each Phantom Unit shall be
equivalent to one Unit.

2.        Phantom Unit Account. The Company shall establish and maintain a
Phantom Unit account, as a bookkeeping account on its records (the “Phantom Unit
Account”), for the Participant and shall record in such Phantom Unit Account the
number of Phantom Units granted to the Participant pursuant to this Agreement.
The Participant shall not have any interest in any fund or specific assets of
the Employer by reason of this grant or the Phantom Unit Account established for
the Participant.



--------------------------------------------------------------------------------

3.        Vesting.

[(a)        Except as otherwise provided in subparagraphs (c) and (d) below, the
Participant will become vested in the Phantom Units awarded pursuant to this
Agreement according to the following vesting schedule, provided the Participant
does not incur a termination of employment or service as an Employee (as defined
in the Plan) with the Employer prior to the applicable vesting date (the
“Vesting Date”):

 

Vesting Date

  

Percentage of Phantom Units Vesting

Less than One Year from Date of Grant    0% First Anniversary of Date of Grant
   33 1/3% Second Anniversary of Date of Grant    66 2/3% Third Anniversary of
Date of Grant    100%

The vesting of the Phantom Units is cumulative, but shall not exceed 100% of the
Phantom Units. If the foregoing schedule would produce fractional Units, then
the number of Units shall be rounded down to the nearest whole Unit. For the
avoidance of doubt, the provisions of this Paragraph 3 shall supersede
Section 7.6 and Section 11 of the Plan.]

[(a)        Except as otherwise provided in subparagraphs (c) and (d) below, the
Participant will become vested in the Phantom Units awarded pursuant to this
Agreement according to the following vesting schedule, provided the Participant
does not incur a termination of employment or service as an Employee (as defined
in the Plan) with the Employer prior to the applicable vesting date (the
“Vesting Date”):

 

Vesting Date

  

Percentage of Phantom Units Vesting

Less than Three Years from Date of Grant    0% Three Years or More from Date of
Grant    100%

For the avoidance of doubt, the provisions of this Paragraph 3 shall supersede
Section 7.6 and Section 11 of the Plan.]

(b)        Except as otherwise provided in this Agreement, if the Participant
terminates employment or service as an Employee prior to the Vesting Date, the
Phantom Units credited to the Participant’s Phantom Unit Account that have not
vested as of such Vesting Date shall terminate and the corresponding Units shall
be forfeited.

(c)        If the Participant is terminated by the Employer without Cause (as
defined in the Plan) prior to the Vesting Date, the Phantom Units credited to
the Participant’s

 

2



--------------------------------------------------------------------------------

Phantom Unit Account that have not vested will vest on a pro-rated basis as
determined by the Committee in its sole discretion and will be paid as soon as
practicable thereafter.

(d)        If after the Date of Grant, a Change of Control (as defined in the
Plan) occurs while the Participant is employed, or providing service to the
Employer, but prior to the Vesting Date, and (i) the Participant is terminated
without Cause during the Change of Control Period (as defined below) or (ii) the
Participant resigns for Good Reason (as defined in the Plan), the portion of the
Phantom Units credited to the Participant’s Phantom Unit Account that have not
vested shall immediately vest and be paid within the thirty (30) day period
following the termination of employment. For purposes of this section “Change of
Control Period” shall mean the period commencing on the date of a Change of
Control and ending eighteen (18) calendar months following a Change of Control.

(e)        Notwithstanding any other provisions set forth in this Agreement or
in the Plan, if the Participant ceases to be employed by, or provide service to
the Employer on account of a termination for Cause, any Phantom Units credited
to the Participant’s Phantom Unit Account that have not vested as of such date
shall immediately terminate and become null and void.

4.        Distribution. All of the Phantom Units credited to the Participant’s
Phantom Unit Account that vest pursuant to Paragraph 3 above shall become
converted to Units to be issued under the Plan and shall be distributed as soon
as practicable following the date the Phantom Units vest or as set forth in this
Agreement.

5.        No DERs. For the avoidance of doubt, the Phantom Units do not include,
and this Agreement does not grant, rights to receive an amount in cash equal to,
and at the same time as, the cash distributions made by the Partnership with
respect to a Unit during the period such phantom unit is outstanding (“DERs”).

6.        Acknowledgment by Participant. By executing this grant, the
Participant hereby acknowledges that with respect to any right to a distribution
pursuant to this Agreement, the Participant is and shall be an unsecured
creditor of the Partnership without any preference as against other unsecured
general creditors of the Partnership, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant, not to claim any such preference, and hereby disclaims and waives
any such preference that may at any time be at issue, to the fullest extent
permitted by applicable law. The Participant also hereby agrees to be bound by
the terms and conditions of the Plan and this Agreement. The Participant further
agrees to be bound by the determinations and decisions of the Committee with
respect to this Agreement and the Plan and the Participant’s rights to benefits
under this Agreement and the Plan, and agrees that all such determinations and
decisions of the Committee shall be binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under this
Agreement and the Plan on behalf of the Participant.

7.        Restrictions on Issuance or Transfer of Units. The obligation of the
Company to deliver Units upon distribution of the Phantom Units shall be subject
to the condition that if at any time the Committee shall determine in its
discretion that the listing,

 

3



--------------------------------------------------------------------------------

registration or qualification of the Units upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance of the Units, the Units may not be issued in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee. In the event an exemption from registration under the Securities Act
of 1933 (the “Securities Act”) is available, the Participant, if requested by
the Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require to assure
compliance with applicable securities laws. No sale or disposition of Units
acquired pursuant to this grant by the Participant shall be made in the absence
of an effective registration statement under the Securities Act with respect to
such Units unless an opinion of counsel satisfactory to the Company that such
sale or disposition will not constitute a violation of the Securities Act or any
other applicable securities laws is first obtained.

8.        Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan, except as set forth
herein. In the event of any contradiction, distinction or difference between
this Agreement and the terms of the Plan, the terms of the Plan will control,
except as set forth herein. This grant is subject to the interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of Units,
(iii) changes in capitalization of the Partnership, and (iv) other requirements
of applicable law. The Committee shall have the authority to interpret and
construe this Agreement pursuant to the terms of the Plan, and its decisions
shall be conclusive as to any questions arising hereunder. By receiving this
grant, the Participant hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.

9.        Assignment and Transfers. No Phantom Units awarded to the Participant
under this Agreement may be transferred, assigned, pledged or encumbered by the
Participant, except (i) by will or by the laws of descent and distribution or
(ii) pursuant to a domestic relations order. Except as set forth above, any
attempt to transfer, assign, pledge or encumber the Phantom Units by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of Company.

10.        Taxes/Withholding. The vesting of Phantom Units, as well as any
amounts received upon distribution of Phantom Units pursuant to Paragraph 4
above, is treated as taxable income to the Participant, subject to withholding,
and the Participant shall be solely responsible for all tax consequences that
result from the vesting and distribution of the

 

4



--------------------------------------------------------------------------------

Phantom Units, as well as any subsequent sale of Units. The Employer is
authorized to withhold from any payment due or transfer made under this grant or
from any compensation or other amount owing to the Participant, the amount (in
cash or Units that would otherwise be issued pursuant to this grant as
determined by the Committee) of any applicable withholding taxes that are due in
respect of this grant, the lapse of restrictions thereon, or any payment or
transfer under this grant and to take such other action as may be necessary in
the opinion of the Employer to satisfy its withholding obligations for the
payment of such taxes. If Units are withheld, the Units withheld may not exceed
the minimum applicable tax withholding amount.

11.        No Rights as Unitholder. The Participant shall not have any rights as
a Unitholder of the Partnership, including the right to any cash distributions,
or the right to vote, with respect to any Phantom Units.

12.        Employment Not Affected. This grant of Phantom Units shall not confer
upon the Participant any right to be retained by, or in the employ or service
of, the Employer and shall not interfere in any way with the right of the
Employer to terminate the Participant’s employment or service at any time. The
right of the Employer to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.

13.        Effect on Other Benefits. The value of Units distributed with respect
to the Phantom Units shall not be considered eligible earnings for purposes of
any other plans maintained by the Employer. Neither shall such value be
considered part of the Participant’s compensation for purposes of determining or
calculating other benefits that are based on compensation, such as life
insurance.

14.        Amendments. The Company may waive any conditions or rights under and
amend any terms of this Agreement, provided that no change shall materially
reduce the benefit to the Participant without the consent of the Participant,
except as necessary to comply with the requirements of Paragraph 17 below.

15.        Governing Law. The validity, construction, interpretation and effect
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflict of laws
provisions thereof, and applicable federal law.

16.        Notice. Any notice to the Company provided for in this Agreement
shall be addressed to the Company in care of the General Counsel at the
principal office of the Company, and any notice to the Participant shall be
addressed to such Participant at the current address shown in the records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

5



--------------------------------------------------------------------------------

17.        Section 409A of the Internal Revenue Code. This Agreement is intended
to comply with an exemption to section 409A of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder. To the extent that
any provision of this Agreement or the Plan would cause a conflict with the
requirements of section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law. This Agreement may be
amended without the consent of the Participant in any respect deemed by the
Committee to be necessary in order to preserve compliance with section 409A of
the Code.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.

 

BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BUCKEYE
GP LLC:

 

Buckeye Partners, L.P.

By: Buckeye GP LLC, as its general partner

By:   

 

Date:   

 

I hereby accept the Phantom Units described in this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby further agree that
all of the decisions and interpretations of the Committee with respect to this
Agreement and the Plan shall be final and binding.

 

Participant:   

 

Date:   

 

 

7